Citation Nr: 1116812	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claim was returned by the Board for additional development in November 2009, and the case was subsequently returned to the Board for further appellate review.


FINDING OF FACT

A low back disorder was not manifested during service or within one year of separation from service, and is not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2006 and June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

The Veteran essentially contends that he has a low back disorder that is related to service.  The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records do not reveal treatment for a back disability.  On a March 2000 Report of Medical History form prepared in conjunction with the Veteran's separation examination, the Veteran reported that he had recurrent back pain from his work in light infantry since September 1991.  The examining physician noted that the Veteran had low back pain off and on for nine years from overuse with no trauma or chiropractic or physical therapy treatment.  The Veteran's March 2000 separation examination reflects that the Veteran had full range of motion of his spine.  He was assessed with low back pain.  

Private medical records from D. Maury, M.D., dated from January 2001 to August 2001 do not reflect any complaints, findings, or treatment for a low back disorder.  

At a March 2004 VA examination, the Veteran reported the onset of lower back pain the early 1990s.  He indicated that he believed he sustained a strain injury due to the type of physical labor he was doing in service.  The Veteran reported that he treated his low back pain with Motrin while in service.  He stated that his back pain had improved because he was no longer performing the same type of work as he did in service.  Following a physical examination, the Veteran was assessed with chronic lower back strain.  X-rays of the lumbar spine were reported to be normal at that time.  

Associated with the claims file is a letter from P. Hou, D.C., dated in July 2006.  Dr. Hou indicated that he had treated the Veteran for chronic low back pain since January 2005.  He noted that the Veteran's low back condition was manifested by palpable pain and tenderness at L4-5 with mild muscle spasms.  He opined that the Veteran's low back condition started while he was on active duty.  No treatment records were associated with the letter.

Associated with the claims file are two letters from T. Heckman, M.D.  The first letter is dated in October 2002 and notes several medical conditions for which the Veteran sought treatment while in service; a low back disorder was not among the listed conditions.  The second letter was dated in September 2006 and Dr. Leckman indicated that the Veteran had sciatica which he opined more likely than not dates back to the Veteran's active duty.  No medical records were included with the letters.  

VA outpatient treatment reports dated from June 2002 to October 2009 reflect a report of low back pain in July 2007.  No back disability was assessed at that time.  The records do not reflect any further treatment for a low back disorder.  

The Veteran testified at a BVA hearing in June 2009.  The Veteran reported that he began having back problems around 1989 when he was made a drill sergeant and had to carry back packs and machine guns.  He testified that he never sought treatment for back pain in service but self-medicated with Motrin.  He stated that he sought treatment for his back following service in 2005.  He reported that he received treatment for his back disability at VA in 2002 but he was unaware of the diagnosis at that time.  

At a June 2010 VA examination, the Veteran reported a history of back pain that started in the military.  He indicated that he did not receive medical treatment for back pain while in the military but instead self-medicated.  The Veteran reported that he continues to have back pain and began treatment for his back condition in 2005.  The Veteran denied trauma or injury to his back.  Following a physical examination and review of x-rays of his lumbar spine, the Veteran was assessed with degenerative joint disease of the lumbar spine.  The examiner reviewed the claims file and noted that the Veteran's retirement examination reflected a report of back pain from the Veteran's work load in light infantry since September 1991.  The examiner reported that the Veteran's service medical records do not reflect treatment for a low back condition and there was no chronicity of a low back condition.  The examiner stated that there was no established low back disability in service, no record of treatment for a chronic low back condition within five years of discharge, and no record of treatment for a low back disability at VA until 2007.   The examiner noted the opinions of Drs. Hou and Leckman linking a back disability to the Veteran's military service but she stated that neither Dr. Hou nor Dr. Leckman included medical evidence or rationale for their opinion.  The examiner concluded that it was less likely than not the Veteran's low back condition was secondary to his military service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.  The evidence does not demonstrate a chronic back disability in service.  While both Drs. Leckman and Hou submitted statements linking the Veteran's low back disorder to his military service, neither Dr. Leckman nor Dr. Hou provided any rationale for their opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The VA physician who provided the June 2010 opinion reviewed the claims file, considered the Veteran's medical history, and provided a medical opinion with supporting rationale.  The Board finds the opinion of the June 2010 VA examiner to be more probative and persuasive than that of the Veteran's treating physicians because the VA examiner reviewed the Veteran's entire medical history and had access to both of the private examiners' opinions, but gave a clear rationale for disagreeing with those conclusions.  

Although the Board is not questioning the competence of the Veteran's treating physician and chiropractor, the Board also notes that the opinion of those medical professionals are not entitled to more weight merely because they treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

The Board acknowledges the Veteran's contention that his back disorder began in service.  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The appellant can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the appellant as a lay person has not been shown to be competent to make medical conclusions.  Therefore, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's lay assertions cannot establish a competent evidentiary link between the Veteran's military service and his low back disorder.  

Unfortunately, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the Veteran's claim, and service connection for a low back disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


